Bruce W. Musacchio, Esq. Town Attorney, Collins
You have asked whether town supervisors of towns without police departments are required to perform pistol license investigations under section 400 of the Penal Law.
Applications for licenses to possess and carry firearms are made to the licensing officer of the city or county (Penal Law, § 400[3]). The licensing officers responsible for receiving these applications are defined by law (id., § 265.00[10]).
Before a license may be issued or renewed, the police authority "of the locality where such application is made" must conduct an investigation of all statements required in the application (id., § 400.00[4]). Because applications for firearm licenses and renewals are made to the licensing officer of the city or county, the police authority of the city or county where the application is made is responsible for investigating the statements in the application (see, 1973 Op Atty Gen [Inf] 62). The town supervisor does not have responsibility to conduct such investigations. Applications for licenses by town residents would be made with the licensing officer of the county, and the investigation would be conducted by the police authority of the county.
We conclude that the police authority of the county or city where an application for a license to carry a firearm is made has responsibility for investigating the statements made in the application.